In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

No. 13‐2363 
STEVEN EDELMAN, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

BELCO TITLE & ESCROW, LLC, 
                                                           Defendant‐Appellee. 
                                  ____________________ 

            Appeal from the United States District Court for the 
                       Southern District of Illinois. 
    No. 3:11‐cv‐001121‐DGW — Donald G. Wilkerson, Magistrate Judge. 
                                  ____________________ 

        ARGUED JANUARY 10, 2014 — DECIDED APRIL 25, 2014 
                    ____________________ 

   Before  FLAUM  and  EASTERBROOK,  Circuit  Judges,  and 
GRIESBACH, District Judge. 
     FLAUM,  Circuit  Judge.  The  plaintiffs  in  this  diversity  case 
are lenders  who lost a  lot of  money on a  bad  real‐estate in‐
vestment. They sued the transaction’s escrowee for a breach 
of  fiduciary  duty  under  Illinois  law.  The  plaintiffs  argued 
                                                 
 Of the Eastern District of Wisconsin, sitting by designation. 
2                                                                     No. 13‐2363 

that  because  the  escrowee  signed  a  form  stating  that  it  was 
acting as the lenders’ “agent” for the purposes of the escrow 
and closing, the escrowee should have communicated to the 
plaintiffs that they were not going to receive the first‐priority 
mortgage  they  had  been  promised  by  the  real‐estate  devel‐
opers.  We  agree  with  the  magistrate  judge  that  Illinois  law 
does not impose such a duty on an escrowee under the unu‐
sual  circumstances  of  this  transaction,  and  affirm  the  grant 
of summary judgment in favor of the defendant. 
                                 I. Background 
    Plaintiffs Steven Edelman, Will Furman, and C. Bradford 
Jeffries,1 together with nonplaintiff investor Nam Yung Suh, 
got  into  business  with  brothers  Craig  and  John  Nicholson 
and  one  of  the  brothers’  real‐estate  development  firms,  Ca‐
seyville Sport Choice LLC (“Caseyville”). Caseyville was de‐
veloping a multi‐use real‐estate project in Caseyville, Illinois 
called Forest Lakes. The plaintiffs had invested with the Ni‐
cholsons before. Edelman, Furman, and Suh had invested in 
the Forest Lakes project before, too. 
      In  2007—as  a  result  of  the  Nicholsons’  solicitation—
Edelman, Furman, and Suh took a collective $1.6 million that 
they  had  previously  loaned  to  another  of  the  Nicholsons’ 
firms, Nicholson Property Investments, and transferred that 
amount to a new “Phase II” loan for the Forest Lakes project. 
                                                 
1  Steven  Edelman  made  his  investment  as  an  individual.  Will  Furman 

made  the  investment  as  the  trustee  of  the  Furman‐Doane  Revocable 
Trust,  and  C.  Bradford  Jeffries  as  the  trustee  of  the  C.  Bradford  Jeffries 
Living  Trust.  The  two  trusts  are  the  plaintiffs  in  this  lawsuit—not  Fur‐
man and Jeffries themselves—but this detail does not matter to our anal‐
ysis.  We  will  refer  to  the  three  plaintiffs  collectively  throughout  this 
opinion.  
No. 13‐2363                                                        3 

Jeffries  put  in  an  additional  $1.4  million.  The  Nicholsons 
promised the plaintiffs that in exchange for the Phase II loan, 
Caseyville would give them a first‐priority mortgage on the 
residential portion of Forest Lakes. This promise was reflect‐
ed in the deal’s written Loan Agreement. Contrary to the Ni‐
cholsons’  representations,  however,  the  plaintiffs  received 
only  a  junior  mortgage.  A  mortgage  on  the  residential  por‐
tion  of  Forest  Lakes  (for  $20  million)  was  already  held  by 
Meridian  Bank,  which  acquired  it  back  in  2005.  And  when 
the  bank  foreclosed  on  its  mortgage  in  September  2009,  the 
plaintiffs lost everything.  
   The defendant in this appeal, Belco Title & Escrow, LLC 
(“Belco”),  is  a  title  company  formed  by  the  law  firm  repre‐
senting  Caseyville,  Belsheim  &  Bruckert,  LLC  (“Belsheim”). 
Belsheim  created  Belco  to  carry  out  title  work  for  Ca‐
seyville’s  various  Forest  Lakes  transactions—including  the 
Meridian Bank mortgage in 2005. The law firm and the title 
company shared the same office and employees. 
    The plaintiffs and Caseyville executed the Phase II Loan 
Agreement  in  March  2007.  Jeffries  had  already  wire‐
transferred  his  $1.4  million  to  Caseyville  in  February;  Edel‐
man,  Furman,  and  Suh’s  collective  $1.6  million  was  “jour‐
naled”  from  Nicholson  Property  Investments  to  Caseyville 
on  the  day  the  parties  signed  the  Loan  Agreement. 
Throughout  this  process,  the  plaintiffs  and  the  Nicholsons 
communicated directly with one another. The plaintiffs nev‐
er communicated with Belco. 
   After  Caseyville  told  Belco  who  the  lenders  were,  Belco 
ordered a title search for the Phase II Forest Lakes property 
from  Attorney’s  Title  Guaranty  Fund,  Inc.  (“ATG”),  an  un‐
derwriter  that  Belco  regularly  used  for  its  real‐estate  clos‐
4                                                        No. 13‐2363 

ings.  ATG  returned  a  title  search  that  revealed  Meridian 
Bank’s senior mortgage on Forest Lakes. After reviewing the 
title  search,  Belco  gave  “commitment  preparation  instruc‐
tions” to ATG, and ATG prepared a title commitment which 
also disclosed Meridian Bank’s mortgage. Either Belsheim or 
the  Nicholsons  (the  record  is  unclear  which)  drafted  the 
plaintiffs’ mortgage agreement for the Phase II property. The 
mortgage  agreement  did  not  disclose  the  senior  Meridian 
mortgage—it  incorrectly  stated  that  the  Phase  II  property 
was “free and clear of all encumbrances.” 
     The closing took place on April 25, 2007. It seems that on‐
ly  representatives  from  Belsheim  and  Belco  attended.  They 
executed  a  document  titled  the  “Agency/Escrow  Disburse‐
ment Agreement”; this document is relevant to the issue the 
parties litigate in this appeal. Here is the relevant portion: 
       1.  We,  the  undersigned  Seller  and  Buyer  (or, 
       for refinance transactions, the Borrower) direct 
       you  to  make  disbursements  for  this  transac‐
       tion,  pursuant  to  the  attached  HUD‐1  Settle‐
       ment Statement …. 
       2.  We  understand  and  agree  that  for  the  pur‐
       poses of this closing, Belco Title & Escrow, LLC 
       (hereinafter “Closing Agent”) is acting only as 
       an  agent  of  the  lending  institution,  and  does 
       not  represent  either  the  Seller  or  the  Buy‐
       er/Borrower  as  an  attorney  or  in  any  other 
       way.  If  the  Closing  Agent’s  representation  of 
       the lending institution gives rise to an apparent 
       conflict  of  interest,  the  parties  consent  to  and 
       waive  said  conflict  of  interest.  The  parties  un‐
       derstand  and  agree  that  all  representations 
No. 13‐2363                                                         5 

       made  to  the  Closing  Agent  by  the  Borrower 
       may be made known to the lender and all doc‐
       uments  executed  and  delivered  to  the  Closing 
       Agent  may  be  known  and  delivered  to  the 
       lender at any time hereafter …. 
The Agency/Escrow Disbursement Agreement appears to be 
a  stock  form  used  by  ATG.  A  Belsheim  attorney  signed  the 
document on behalf of Caseyville, the “Borrower.” A parale‐
gal employed by Belsheim—but who was acting as a repre‐
sentative of Belco—signed the document on a line designat‐
ed  “ATG Member  or  other  Authorized  Signatory.”  There  is 
no signature on the line for the “Seller,” and there is no line 
at all for the “lending institution.” 
   The Belsheim attorney signed the rest of the closing doc‐
uments on behalf of Caseyville, and the paralegal signed the 
transaction’s  HUD‐1  Settlement  Statement  on  behalf  of 
Belco. Belco had been holding certain settlement costs for the 
transaction  in  escrow.  One  of  the  Nicholson  entities  had 
provided the funds for these costs (once again, the record is 
not clear on this point). None of the plaintiffs’ $3 million in 
loan  funds  were  ever  escrowed  with  Belco,  as  those  funds 
had  gone  directly  to  Caseyville.  On  the  day  of  the  closing, 
Belco distributed the escrowed funds in accordance with the 
HUD‐1 Settlement Statement, as it was directed to do in the 
Agency/Escrow Disbursement Agreement. 
    That same day, the Belco paralegal sent an email to Craig 
Nicholson  telling  him  that  the  transaction  had  closed.  The 
paralegal attached the title commitment, the Agency/Escrow 
Disbursement Agreement, the HUD‐1 Settlement Statement, 
and the executed Phase II mortgage. Belco did not email any 
of those documents to the plaintiffs. In fact, Belco never once 
6                                                       No. 13‐2363 

contacted the plaintiffs—before, during, or after the closing. 
Craig  Nicholson  forwarded  Belco’s  email  to  plaintiff  Edel‐
man, but he only included the mortgage with the email.  
    After  the Forest Lakes project went under and Meridian 
Bank  foreclosed  on  the  property,  the  plaintiffs  brought  suit 
against  Belsheim,  Belco,  and  ATG  in  federal  district  court. 
(Interestingly,  the  plaintiffs  did  not  sue  the  Nicholsons  or 
Caseyville.) The plaintiffs alleged Illinois state‐law claims of 
breach  of  fiduciary  duty  against  Belsheim  and  Belco  and 
negligent  misrepresentation  against  ATG.  Eventually,  the 
plaintiffs  dismissed  their  claims  against  the  other  two  de‐
fendants. This appeal concerns only the plaintiffs’ breach‐of‐
fiduciary‐duty claims against Belco. 
    The gist of the plaintiffs’ claims is that Belco—as the self‐
avowed “closing agent” for the transaction—owed the lend‐
ers—Belco’s  principals—a  fiduciary  duty  to  look  out  for 
their interests in the transaction. Naturally, if Belco had been 
looking  out  for  their  interests,  the  plaintiffs  reason,  Belco 
would have tipped them off that they were not receiving the 
first‐priority  mortgage  on  the  Forest  Lakes  property  that 
they  thought  they  were  getting.  The  plaintiffs  argue  that 
Belco’s  failure  to  even  communicate  with  them  before  the 
closing  was  a  proximate  cause  of  their  going  through  with 
the deal and eventually losing their $3 million investment.  
    The  magistrate  judge,  presiding  by  consent,  granted 
summary  judgment  for  Belco.  The  judge  agreed  that  Belco 
was the plaintiffs’ agent for the purposes of the escrow and 
closing. But he nonetheless found that under Illinois law, an 
escrow agent owes its lender‐principal only the very limited 
duty  “to  act  only  according  to  the  terms  of  the  escrow  in‐
structions.” Edelman v. Belco Title & Escrow, LLC, No. 3:11‐cv‐
No. 13‐2363                                                            7 

1121‐DGW,  2013  WL  2147627,  at  *3  (S.D.  Ill.  May  16,  2013) 
(quoting Bescor, Inc. v. Chi. Title & Trust Co., 446 N.E.2d 1209, 
1213 (Ill. App. Ct. 1983)). Reasoning that “[t]here is no ques‐
tion  here  that  Belco  complied  with  the  terms  of  the  escrow 
agreement  in  that  the  funds  were  disbursed  according  to 
[that]  agreement,”  the  court  concluded  that  Belco  fulfilled 
every obligation it owed to the plaintiffs as the transaction’s 
escrowee. Id.  
    The  magistrate  judge  further  found  that  Belco  did  not 
owe  the  plaintiffs  any  additional  duties  derived  from  a 
source  other  than  the  Agency/Escrow  Disbursement  Agree‐
ment.  The  judge  reasoned  that  Belco  was  not  the  plaintiffs’ 
agent  with  respect  to  the  loan  itself:  the  Loan  Agreement 
was  between  the  plaintiffs  and  Caseyville,  who  executed  it 
before  Belco  got  involved,  and  the  loan  funds  were  never 
placed  in  escrow  with  Belco.  Thus,  having  concluded  that 
the relevant Illinois cases “tie the fiduciary duty owed by an 
escrow/closing  agent  to  the  actual  instrument  directing  the 
actions of the agent,” the judge held the plaintiffs could not 
show a promise Belco made to the plaintiffs that Belco failed 
to adhere to. Id. at *4. The plaintiffs appeal. 
                           II. Discussion 
    A. Federal Rule of Civil Procedure 8(b)(6) 
     Before  turning  to  the  merits,  we  must  dispense  with  a 
procedural  issue.  Belco  never  filed  an  answer  to  the  plain‐
tiffs’ fourth amended complaint. The plaintiffs argue that as 
a  result,  Belco  has  admitted  all  of  the  allegations  against  it. 
We disagree. 
   The  plaintiffs  filed  their  initial  nine‐count  complaint 
against the three defendants in December 2011. They filed an 
8                                                      No. 13‐2363 

amended complaint shortly afterward. The magistrate judge 
ordered the plaintiffs to file a second amended complaint to 
cure jurisdictional deficiencies; the plaintiffs obliged in Janu‐
ary  2012.  The  second  amended  complaint  alleged  three 
counts  of  breach  of  fiduciary  duty  against  Belco  (one  count 
per plaintiff), which are the claims before us here. In March 
2012,  Belco filed  an answer responding to those  counts and 
to other parts of the complaint that included information rel‐
evant to its liability. 
    In  May  2012,  the  magistrate  judge  granted  defendant 
ATG’s  motion  to  dismiss  the  three  counts  against  it.  The 
judge  also  granted  defendant  Belsheim’s  motion  to  dismiss 
the counts against Belsheim because the plaintiffs had failed 
to allege an element crucial to those claims. But the court al‐
lowed  the  plaintiffs  to  replead  the  Belsheim  counts—so  the 
plaintiffs filed a third amended complaint  in June 2012. The 
third  amended  complaint  did  not  amend  the  Belco  counts, 
and it added no new allegations relevant to Belco’s liability. 
But  it  did  mistakenly  include  the  dismissed  counts  against 
ATG.  Accordingly,  that  same  month,  the  plaintiffs  filed  a 
fourth  amended  complaint  that  properly  excluded  the  ATG 
counts, but otherwise made no changes to the third version. 
     In  March  2013,  Belsheim  and  Belco  filed  a  joint  motion 
for summary judgment. At that point, the plaintiffs voluntar‐
ily  dismissed  Belsheim  as  a  defendant.  In  their  response  to 
Belco, however, the plaintiffs raised Belco’s failure to file an 
answer  to  the  fourth  amended  complaint  as  a  defense  to 
summary judgment. Belco asked for leave to file the answer. 
The magistrate judge granted the request and required Belco 
to file its answer by May 16 (three days after the judge’s or‐
der). But on May 16—without waiting for Belco’s answer to 
No. 13‐2363                                                           9 

come  in—the  judge  granted  Belco’s  motion  for  summary 
judgment  in a  memorandum  opinion. Apparently  believing 
that the judge’s action meant that no answer was necessary, 
Belco  did  nothing.  The  magistrate  judge  entered  judgment 
on May 22, 2013. 
    Federal  Rule  of  Civil  Procedure  8(b)(6)  holds  that  “[a]n 
allegation—other than one relating to the amount of damag‐
es—is admitted if a responsive pleading is required and the 
allegation is not denied.” The plaintiffs argue that by opera‐
tion of this rule, the judge should have found that Belco ad‐
mitted  all  of  the  complaint’s  allegations  at  the  summary‐
judgment stage. 
    This argument overreaches. Belco may not have filed an 
answer  to  the  plaintiffs’  fourth  amended  complaint.  Belco 
did,  however,  file  an  answer  to  the  second  amended  com‐
plaint. The third and fourth amended complaints stated the 
very  same  allegations  against  Belco  as  the  second  amended 
complaint—the  only  allegations  that  changed  during  this 
time were against other defendants who have since dropped 
out of the case. Thus, at the time the judge ruled on Belco’s 
motion  for  summary  judgment,  the  fourth  amended  com‐
plaint had effectively reverted back to the one that Belco had 
already answered.  
     As support for their argument that Rule 8(b)(6) nonethe‐
less  requires  the  court  to  treat  everything  in  the  fourth 
amended  complaint  as  admitted,  the  plaintiffs  invoke  our 
decision in Modrowski v. Pigatto, 712 F.3d 1166 (7th Cir. 2013). 
It  does  not  help  them.  Modrowski  merely  noted  that  the  de‐
fendants  in  that  case  may  have  admitted  all  of  the  allega‐
tions  against  them  by  not  filing  an  answer  to  the  plaintiff’s 
amended  complaint  and  filing  a  motion  for  summary judg‐
10                                                           No. 13‐2363 

ment instead. Id. at 1170. But unlike Belco, the Modrowski de‐
fendants never filed a responsive pleading at all. Id. The lan‐
guage in that opinion is inapposite. 
     As  we  have  emphasized  in  similar  circumstances,  “[t]he 
Federal Rules reject the approach that pleading is a game of 
skill in which one misstep by counsel may be decisive to the 
outcome and accept the principle that the purpose of plead‐
ing is to facilitate a proper decision on the merits.” Conley v. 
Gibson,  355  U.S.  41,  48  (1957),  quoted  in  Pepper  v.  Vill. of  Oak 
Park,  430  F.3d  805,  812  (7th  Cir.  2005)  (granting  summary 
judgment against the plaintiff despite the defendant’s failure 
to  file  an  answer  responding  to  a  new,  related  claim  in  the 
plaintiff’s amended complaint). The purpose of a responsive 
pleading is to put everyone on notice of what the defendant 
admits  and  what  it  intends  to  contest.  Belco  undoubtedly 
did this, as it had previously answered all of the allegations 
against  it.  The  plaintiffs  cannot  claim  that  they  were  preju‐
diced  by  Belco’s  oversight;  “this  [is]  clearly  a  no  harm,  no 
foul situation.” Isby v. Clark, 100 F.3d 502, 504 (7th Cir. 1996) 
(finding no abuse of discretion in the district court’s not im‐
posing a default judgment against defendants who failed to 
file a new answer after the plaintiff amended his complaint).  
      B. Breach of fiduciary duty 
    We now proceed to the merits of the plaintiffs’ breach‐of‐
fiduciary‐duty claim. We review the magistrate judge’s grant 
of summary judgment de novo. Ellis v. DHL Express Inc., 633 
F.3d 522, 525 (7th Cir. 2011). 
   To succeed on this claim under Illinois law, the plaintiffs 
must show that Belco owed them a fiduciary duty, that Belco 
breached  this  duty,  and  that  Belco’s  breach  proximately 
No. 13‐2363                                                           11 

caused the plaintiffs’ injury. Neade v. Portes, 739 N.E.2d 496, 
502 (Ill. 2000). If the evidence is undisputed (as it is here), the 
determination  of  whether  a  fiduciary  duty  exists  is  a  ques‐
tion of law for the court to decide. Wargel v. First Nat’l Bank 
of  Harrisburg,  460  N.E.2d  331,  334  (Ill.  App.  Ct.  1984).  The 
magistrate  judge  granted  summary  judgment  on  the  basis 
that the plaintiffs had not shown that Belco, as the escrowee 
for  the  transaction,  owed  them  any  of  the  duties  they  al‐
lege—namely,  a  duty  to  communicate  with  the  lenders  be‐
fore  the  closing,  to  ask  for  instructions,  and  to  disclose  any 
material information that might cause them to reevaluate the 
deal.  
    In response, the plaintiffs argue that they and Belco were 
in a principal–agent relationship with respect to the Phase II 
loan.  Insisting  that  Belco  “admitted”  in  the  Agency/Escrow 
Disbursement Agreement that it was the plaintiffs’ agent for 
the transaction, the plaintiffs maintain that Belco owed them 
the fiduciary duties that any agent owes to its principal. See, 
e.g., Khan v. BDO Seidman, LLP, 948 N.E.2d 132, 156 (Ill. App. 
Ct.  2011)  (“[An]  agent  and  principal  are  in  a  fiduciary  rela‐
tionship as a matter of law.”); Moehling v. W. E. O’Neil Con‐
str. Co., 170 N.E.2d 100, 107 (Ill. 1960) (“[T]he agent sustains 
a position of trust toward his principal, and in all his trans‐
actions affecting the subject of his agency the law dictates he 
must act in utmost good faith and must make known to his 
principal  all  material  facts  within  his  knowledge  which  in 
anyway [sic] affect the transaction and the subject matter of 
his agency.”). 
   We are puzzled by the plaintiffs’ understanding that they 
and Belco shared a principal–agent relationship for the pur‐
pose  of  the  loan  transaction.  As  far  as  we  can  tell,  the  only 
12                                                         No. 13‐2363 

evidence  of  such  a  relationship  is  a  single  statement  in  the 
Agency/Escrow Disbursement Agreement that “for the pur‐
poses of this closing” Belco was “acting only as an agent of 
the lending institution.” But as the plaintiffs themselves em‐
phasized  in  their  briefing  and  at  oral  argument,  they  never 
even saw the Agency/Escrow Disbursement Agreement dur‐
ing the time period at issue, let alone signed it. So the plain‐
tiffs  can  hardly  claim  to  have  expressed  their  agreement  to 
Belco’s representation through that form. 
    Perhaps realizing this, the plaintiffs were quick to clarify 
that  the  Agency/Escrow  Disbursement  Agreement  did  not 
create the principal–agency relationship between the parties, 
but  merely  served  as  Belco’s  admission  of  it.  But  if  the  form 
was  not  the  source  of  the  agency,  what  was?  The  plaintiffs 
never told us, and we don’t see how, on these facts, an agen‐
cy relationship could have formed. “Agency is the fiduciary 
relationship that arises when one person (a ‘principal’) mani‐
fests assent to another person (an ‘agent’) that the agent shall 
act  on  the  principalʹs  behalf  and  subject  to  the  principal’s 
control, and the agent manifests assent or otherwise consents 
so  to  act.”  RESTATEMENT  (THIRD)  OF  AGENCY  § 1.01  (2006). 
The plaintiffs did not speak to Belco at any time before, dur‐
ing,  or  after  the  transaction’s  closing.  (Indeed,  the  lack  of 
communication  is  one  of  the  things  they  are  complaining 
about.)  That  being  the  case,  the  plaintiffs  certainly  never 
manifested their assent to Belco that Belco should represent 
their interests in the transaction. 
    The plaintiffs have a fallback argument. They argue that 
under Illinois law, escrowees owe a fiduciary duty to all par‐
ties  to  an  escrow  by  default.  But  the  case  they  cite  for  this 
proposition,  International  Capital  Corp.  v.  Moyer,  806  N.E.2d 
No. 13‐2363                                                         13 

1166  (Ill.  App.  Ct.  2004),  states  only  that  “[e]scrowees  have 
been found to owe a fiduciary duty both to the party making 
the deposit and the party for whose benefit it is made.” Id. at 1172 
(emphasis added); see also Bescor, 446 N.E.2d at 1213 (same). 
The  plaintiffs  never  deposited  any  of  their  loan  funds  with 
Belco. All three plaintiffs and Suh directed their collective $3 
million  to  Caseyville  before  the  closing  took  place,  and  the 
money  was  never  escrowed.  The  only  funds  that  were  es‐
crowed  as  part  of  this  transaction—and  thus  controlled  by 
Belco—were  the  transaction’s  settlement  costs.  Because  one 
of  the Nicholsons’  firms provided the funds  for  these costs, 
the plaintiffs were not “the party making the deposit.” And, 
as far as we can tell, the plaintiffs were not the intended ben‐
eficiaries  of  any  of  the  funds  that  Belco  held  in  escrow,  ei‐
ther. 
    Even if Belco was in some sense an intended beneficiary 
of  the  escrowed  settlement  costs,  however,  the  plaintiffs 
have not shown that Belco was deficient in its obligations as 
an escrow agent. Illinois law holds that “an escrowee, like a 
trustee,  owes  a  fiduciary  duty  to  act  only  according  to  the 
terms of the escrow instructions.” Bescor, 446 N.E.2d at 1213. 
Here, the only “escrow instructions” were those contained in 
the  Agency/Escrow  Disbursement  Agreement,  which  told 
Belco  to  distribute  the  escrowed  funds  in  accordance  with 
the transaction’s HUD‐1 Settlement Statement. The plaintiffs 
do not argue that Belco failed in this regard.  
   The magistrate judge interpreted Illinois cases like Bescor 
to mean that escrowees have but a single obligation: to act in 
accordance with the escrow instructions. In other words, the 
judge assumed that an escrowee cannot breach its fiduciary 
duty to the parties so long as the escrowee does not disobey 
14                                                       No. 13‐2363 

the instructions’ explicit terms. We note that another district 
court  has  questioned  this  assumption.  See  Home  Loan  Ctr., 
Inc. v. Flanagan, 10 C 6787, 2012 WL 1108132, at *6 (N.D. Ill. 
Apr. 2, 2012) (reasoning, in interpreting Illinois law in a neg‐
ligent‐misrepresentation case, that “[t]he fact that an escrow 
agent  must  follow  the  closing  instructions  …  does  not  pre‐
clude the existence of duties derived from other sources”). 
     We need not address that issue of Illinois law here, how‐
ever, because the plaintiffs told us at argument (repeatedly) 
that  they  are  not  contesting  the  magistrate  judge’s  premise 
that  escrowees  have  only  a  limited  duty  to  follow  their  in‐
structions.  Instead,  the  plaintiffs  argue  that  an  escrowee’s 
duty  to  follow  the  parties’  instructions  presupposes  a  duty 
to ask for instructions. Thus, in the plaintiffs’ view, Belco had 
an  obligation  to  contact  the  plaintiffs  before  the  closing  to 
find out how the plaintiffs wanted to proceed—for instance, 
to  ask  whether  the  plaintiffs  still  wanted  to  close  the  deal 
even  if  they  would  only  receive  a  junior  mortgage  on  the 
Forest  Lakes  property.  But  the  plaintiffs  have  identified  no 
Illinois cases holding that a closing agent is under an obliga‐
tion to seek additional instructions from the transacting par‐
ties when  the parties  do not see fit to provide them. Again, 
Belco  did not possess  any of the plaintiffs’  loan funds. And 
Belco  was  not  a  party  to  the  Loan  Agreement.  If  we  hold 
that,  as  a  matter  of  law,  Belco  became  responsible  for  the 
plaintiffs’  interests  under  these  circumstances,  that  ruling 
would  surely  destabilize  escrow  transactions;  the  escrow 
agent would have no sure way of knowing what responsibil‐
ities it owed to whom. 
    This  was  an  unusual  transaction.  The  plaintiffs  entered 
into a  loan  agreement and  handed  over  the cash  directly  to 
No. 13‐2363                                                      15 

the borrowers without first ensuring that they were actually 
getting  what  they  paid  for.  But  Illinois  law  does  not  hold 
Belco responsible for the plaintiffs’ interests under these cir‐
cumstances. 
   The judgment is AFFIRMED.